Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to application filed on 10/28/2019.  Currently claims 1-10 are pending in the application.

Claim Objections

Claims 8-10 are objected to under 37 CFR 1.75 c as being in improper form because a multiple dependent claim cannot depend on another multiple dependent claim. See MPEP § 608.01(n). Appropriate correction is requested. 

Drawing Objections

The drawing submitted o 10/28/2019 are objected, because the Fig. 5 (in page 3) and Fig. 5(a-h) (in page 4), the steps and labeling of the figures have been performed in a language other than English.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the limitation “The layer by layer method”.  There is insufficient antecedent basis for this limitation in the claim. The word “The” refers to specific, and the word “a” would make it non-specific. See MPEP § 2173.05(e).

Additionally, the phrase "i.e." in the “section b.” clause (line 6 of the claim 1) of the claim renders the claim indefinite because it is unclear what the limitation actually would be. See MPEP § 2173.05(d). 

Claims 2-10 depend on claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6, and 8-9 are rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), hereafter, referred to as “Murphy”, in view of Masters (US Patent Number 5,134,569), hereafter referred to as “Masters”.

Regarding claim 1, Murphy teaches a method for manufacturing (printing) biological tissues and organs, where the bio printing process comprises of applying supporting material 

Murphy teaches that the process involves acquiring data on the object's layer selected for printing by teaching the use of software, server, and database modules (para. [0112]). The modules comprise of graphical user interface that uses pictorial as well as textual representation of input and output or other data structures. Murphy further teaches that the objects are presented as suitable shapes that may include, by way of non-limiting examples, circle, oval, square, rectangle, triangle, diamond, polygon, or a combination thereof (para. [0114-0114]). Murphy further teaches in Fig. 4, where a user defines the content of one or more objects to form a two-dimensional or three-dimensional visual representation of a desired tissue construct to be printed.

Murphy teaches at least one or more printheads having means for holding a cartridge containing the supporting material (equivalent to gel forming composition) and/or bio-ink for dosing the gel forming composition and/or bio-ink (para. [0074}, and [0080]). Murphy also teaches at least one or more printheads having means for holding a cartridge containing the supporting material (equivalent to gel forming composition) and/or bio-ink for dosing the gel forming composition and/or bio-ink (para. [0074}, and [0080]). Therefore, Murphy teaches to depose both the bio-ink and gel forming composition, in order to form the biological tissue and organ.

Murphy also teaches that the printer apparatus (printer head) adapted to generate a flow of gel forming material (the UV cross-linkable material is a hydrogel) from the cartridge which has the cross-linkable material (para. [0006-0007], [0130]), and the gel-forming module having a device adapted to start polymerization of the gel-forming materials by UV irradiation (para. [0095-0097]). Murphy clarifies the formation of separate bio-ink module and supporting material (gel forming composition) module by teaching that in some embodiments a cartridge disclosed comprises bio-ink, in some embodiment a cartridge disclosed comprises gel forming composition (support material), or combination thereof (para. [0081]).  

Murphy teaches to applying bio-ink on the layer formed with the previously formed gel forming composition in accordance with the data acquired by teaching that in some embodiments, the bioprinter dispenses a plurality of elements, sections, and/or areas of bio-ink and/or support material onto a receiving surface (para. [0104]. In further embodiments, dispensing occurs in a specific pattern and at specific positions. In still further embodiments, the locations at which the bioprinter deposits bio-ink and/or support material onto a receiving surface are defined by user input and translated into computer code (para. [0104]. Murphy also specifically teaches to form a tissue or organ by dispensing base layer of confinement material (e.g., support material) prior to placing cohered multicellular aggregates (equivalent to bio-ink) 

Murphy teaches that the UV-irradiation takes place on the hydrogel material inside the cartridge which is in a closed module as taught by Fig. 8 and Fig. 9. But Murphy fails to explicitly teach the polymerization of the gel forming composition takes place by exposing it to UV light, as the gel forming material is deposed on the surface, after being released from the nozzle, and before deposition of the biological tissue. However, Masters teaches the use of treatment means (element D) that includes plurality of ultraviolet light beams (element 56) to treat the dispensed material (equivalent to polymerize) at proper time and position (equivalent to after exiting from the nozzle) to cause effective transformation and solidification in the presence of air (column 5, lines 10-15). Therefore, it would also have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Masters and substitute the use of UV treatment means with the nozzle containing the gel forming hydrogel material at the proper position instead of the UV module of Murphy, because that would allow the gel material to polymerize at proper time and position (equivalent to after exiting from the nozzle) to cause effective transformation and solidification (KSR Rationale B, MPEP 2143) as compared to Murphy’s process, where the UV exposure takes place within the cartridge, which may result in unwanted clogging due to premature cross-liking within the  nozzle body (cartridge). 



Regarding claim 2, Murphy teaches the use of spheroids (para. [0058]) containing cells in the bio-ink.

Regarding claim 6, Murphy teaches that the exposure time (equivalent to polymerization time) is about 15 seconds to about 5 minutes (para. [0103]).

Regarding claim 8, the rejection of claim 1 also applies here.  Murphy teaches that the method comprises in that at least one layer is printed with the use of bio-ink and at least two substances capable of polymerization when contacting each other by teaching in an embodiments, the methods disclosed wherein comprise additional and optional steps for increasing the viability of an engineered tissue or organ including: 1) optionally dispensing base layer of confinement material (e.g., support material) prior to placing cohered multicellular
aggregates; 2) optionally dispensing a perimeter of confinement material; 3) bioprinting cells of the tissue within a defined geometry; and 4) dispensing elongate bodies (e.g., cylinders, ribbons, etc.) of confinement material overlaying the nascent tissue in a pattern that introduces gaps in the confinement material, such as a lattice, mesh, or grid (para. [0155]).

Murphy teaches to deposing the substances on the surface, so as to obtain the required hydrogel layer after the polymerization process is completed, followed by applying bio-ink onto the layer formed with the gel forming composition based the model data by teaching to dispensing base layer of confinement material (e.g., support material) prior to placing cohered multicellular aggregates (equivalent to bio-ink) grid (para. [0155]).  Additionally, Murphy also teaches to including the stages of acquiring data on the object's layer selected for printing by teaching that a user defines the content of one or more objects to form a two-dimensional or 

Regarding claim 9, Murphy teaches that fibrinogen and thrombin are used as the substances polymerizing upon getting in contact with each other by teaching to use multicellular aggregates may contain various ECM proteins (e.g., gelatin, fibrinogen, fibrin, collagen, fibronectin, laminin, elastin, and/or proteoglycans) during the process (para. [0123]). Additionally, Murphy also teaches that gelatin and/or fibrinogen can suitably be added to the cell paste, which is used to form multicellular aggregates. The fibrinogen can then be converted to fibrin by the addition of thrombin (para. [0123]).

Claim 5 is rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), in view of Masters (US Patent Number 5,134,569), in view of Sun (US Patent Application Publication No. 2009/0263849 A1), hereafter, referred to as “Sun”.

Regarding claim 5, Murphy teaches a method adapted to gel-forming hydrogel dispensed by a printhead cartridge containing hydrogel material, and separate printhead cartridge containing bio-ink material. But Murphy fails to explicitly teach that the bio-ink material is printed using live-cell hydrogel as bio-ink.  However, Sun teaches in Fig. 2B, the use of hydrogel and cell mixture together in the tissue chamber of the substrate to form a microfluidic system for testing drug metabolism in vitro.  Sun teaches that the microfluidic 

Claim 7, and 10 is rejected under AIA  35 U.S.C. 103 as being obvious over Murphy et al. (US Patent Application Publication No. 2014/0093932 A1), in view of Masters (US Patent Number 5,134,569), in view of Walker (US Patent Application Publication No. 2010/0249044 A1), hereafter, referred to as “Walker”.

Regarding claim 7, Murphy teaches an apparatus comprising of UV-module adapted to irradiate the gel-forming is operated to irradiate the gel-forming material (Fig. 7). But Murphy fails to explicitly teach that the gel forming composition comprises of liposomes with bound calcium ions upon exposure to UV light.  However, Walker teaches the formation of fibrinogen-based hydrogels by photo-activated release of calcium ions from liposomes, and subsequent cross-linking of fibrinogen to form the hydrogels (para. [0005]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Walker, and use the gel forming composition of liposome with 

Regarding claim 10, Murphy teaches that suitable hydrogels include those derived from collagen, hyaluronate, fibrin, alginate, agarose, chitosan, and combinations thereof (para. [0129]). Additionally, Walker teaches the formation of fibrinogen-based hydrogels by photo-activated release of calcium ions from liposomes, and subsequent cross-linking of fibrinogen to form the hydrogels (para. [0005]).  



Allowable Subject Matter

Claims 3-4 are objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 3, the prior art of references (of record) do not teach or fairly suggest the (by themselves or in combination) a layer by layer method of biological tissue and organ comprising “in that the ratio between the spheroid diameter and the thickness of the
polymerized hydrogel layer selected so that the thickness of the latter is less than the spheroid diameter.”

	Claim 4 depend on claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742